Title: From Thomas Jefferson to the County Lieutenants, 19 January 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council January 19, 1781.

THE invasion of our country by the enemy at the Close of the last Session of Assembly, their pushing immediately to this place, the dispersion of the publick papers, which for the purpose of saving them necessarily took place, and the injury done at the printing office, have been so many causes operating unfortunately to the delay of transmitting you those acts of Assembly which required immediate execution. The principal of these, the law for recruiting the army, having been framed on the idea that the militia  of the several counties would be in quiet at home, has been peculiarly retarded by the necessity we were under of calling militia from almost every county. We have seized the earliest moment possible for discharging those of as many counties as could be, in order that this important law may be put into a course of execution. It is now enclosed to you. Your duty till the new levies shall be ready to march from the county being precisely pointed out by the act, I shall take up the subject from that period only. New London, Staunton, Winchester, Fredericksburg, and Chesterfield courthouse, are appointed for the rendezvous of the levies. You are at liberty to send them to any of these places, but as they are ultimately to proceed to Chesterfield court house, I would recommend to you to consider this in your choice of rendezvous. At each of these places an officer will attend from the 10th day of March next for the purpose of receiving them. You will send them under the charge of an officer, who being enabled by the act itself to provide means of transportation, is hereby authorized to apply for subsistence to any commissary, commissioner, or other person, principal or subordinate, having publick provisions in their possession, and on failure to obtain a sufficiency in that way, he is to impress it, giving certificates to the persons from whom he shall impress, and returning to the Auditors a list of such certificates, specifying the party’s name, article, price, and date. Let this officer be furnished with a proper certificate from you that he is appointed to this duty, which he is to send to the Auditors together with his list, that they may be satisfied of his authority.
I inclose you two blank calendars, in which you will insert the names and descriptions of your levies delivered to the officer who will be appointed by us to receive them as directed by the act of Assembly; the one of these he will sign and leave as a voucher to you, the other should be signed by yourself or the officer delivering the men for you, and left in the hands of the receiving officer.
On the close of your draught I must desire a return of your militia, and as the law obliges the Captains to make exact returns to you at every general muster, I am to require that from these you make always an exact return to the Executive, so that we may have a constant knowledge of the actual strength of your militia. Notwithstanding the requisition I made you six months ago for a return of your militia, you have not been pleased to comply with it, an inattention which cannot be justified on any principle of military subordination, and which cannot again pass unnoticed.
A very dangerous practice having been introduced by the enemy  of laying under paroles the whole country, through which they are at any time able to march, and thereby attempting to disarm its future opposition, has rendered it necessary for government to take up and reprobate the idea, that any citizen may thus cancel his duties to his country. I inclose you a number of proclamations on this subject, and desire that you will put one into the hands of every Captain in your county, with orders to read it at the head of his company at every private muster during the present year.
Such is the present aspect of the enemy towards this country, that no foresight can predict the moment at which your militia will be called into active duty. Let me exhort you therefore, and through you, your officers and men, to consider that moment as if now come, that every man, who has or can procure a gun, have it instantly put into the best order, a bayonet fitted to it, a bayonet belt, cartouch box, canteen with its strap, tomahawk, blanket, and knapsack. Some of these articles are necessary for his own safety, and some for his health and comfort. The constant exhausture of the publick stock of these articles, by calls from all quarters, renders it vain for the militia to expect to be supplied from thence, when they come into the feild, and nothing is so easy as for every man to have them prepared while quiet and at home. The cartouch box with a leathern flap, a wooden canteen with its strap, and a knapsack of thick linen (the better if painted) are what may be made in almost any mans family, and there are few neighbourhoods which do not afford artificers equal to the repair of a firelock, and furnishing it with a bayonet. Let me then again entreat you Sir, not only to give out in general orders to your Captains, that these preparations be instantly made, but to see yourself as far as possible that your orders be carried into execution. The soldiers themselves will thank you when, separated from domestick accommodation, they find themselves, through your attention to their happiness, provided with conveniencies which will administer to their first wants. When you order them into service, it will be proper that you order them to bring these things with them. Consider also the sending a waggon with every seventy five men as a standing rule, and that the officer who attends to lay in provisions for the men on their road, always return to the Auditors a list of the certificates he gives, stating the name, article, price, and date, in separate columns. These are circumstances always necessary, and as in the first hurry of an invasion, when it is necessary to write an infinity of letters and give a multiplicity of orders, it is not practicable then to enter into these details, I wish now to  lay them down to you as standing rules, which may save the necessity of repeating them in future on every special occasion.
I must request you to make diligent enquiry and search through your county for any publick arms or accoutrements in the hands of individuals, to collect them together, and make report of them to me. I am with great respect, Sir, Your most obedient And most humble servant,

Th: Jefferson

